DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/09/2019, 02/07/2020 and 10/08/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (Pub. No.  US 2012/0127048 A1) hereafter referred to as Chou.

Regarding claim 1, Chou discloses:
An antenna for a communication device (See [0011] – antenna module 100), the antenna comprising: 

    PNG
    media_image1.png
    630
    518
    media_image1.png
    Greyscale

a longitudinally extending base strip (See Fig. 1 – portion 23a); 
a radiating strip, extending longitudinally with respect to the base strip (See [0014] – antenna portion 23 includes two parallel long edges 23a, 23b); and 
a coupling strip providing a conducting path between the base strip and the radiating strip (See Fig. 1 – “L” shaped strip comprising two portions between radiating strip 23b and coupling point 23c), 
wherein length of the radiating strip is greater than length of the base strip (See [0014] antenna portion 23 includes two parallel long edges 23a, 23b; Also see [Fig. 1] depicting parallel radiating strip next to 23a understood to be 23b, and is depicted greater in length than 23a). 

Regarding claim 4, Chou discloses:
wherein the coupling strip extends laterally from the base strip to form a point of contact with the radiating strip (See Fig. 1 depicting coupling portion 23c connected to base strip 23a and an “L” shaped strip comprising two portions extending laterally from portion 23c to facilitate connection to radiating strip 23b). 

Regarding claim 5, Chou discloses:
further comprising an additional coupling strip further extending laterally and having one end in contact with the base strip (See Fig. 1 – a second coupling strip portion of the “L” shaped strip further extending laterally from the first portion of the coupling strip between 23c and 23b). 

Regarding claim 6, Chou discloses:
wherein the other end of the additional coupling strip forms a point of contact with the radiating strip (See Fig. 1 – a second coupling strip portion of the “L” shaped strip further extending laterally from the first portion of the coupling strip between 23c and 23b and forming a point of contact with 23b). 

Regarding claim 12, Chou discloses:
An antenna for a communication device (See [0011] – antenna module 100), the antenna comprising: 

    PNG
    media_image1.png
    630
    518
    media_image1.png
    Greyscale


a radiating strip, extending longitudinally with respect to the base strip (See [0014] – antenna portion 23 includes two parallel long edges 23a, 23b), 
wherein length of the radiating strip is greater than length of the base strip (See [0014] antenna portion 23 includes two parallel long edges 23a, 23b; Also see [Fig. 1] depicting parallel radiating strip next to 23a understood to be 23b, and is depicted greater in length than 23a); and 
an intermediate portion positioned between the base strip and the radiating strip (See Fig. 1 – “L” shaped strip comprising two intermediate portions between radiating strip 23b and coupling point 23c), 
wherein the intermediate portion is in contact with one of the radiating strip and base strip (See Fig. 1 – a second coupling strip portion of the “L” shaped strip further extending laterally from the first portion of the coupling strip between 23c and 23b). 

Regarding claim 13, Chou discloses:
wherein the intermediate portion comprises: a lateral portion extending orthogonally from the base strip; and a longitudinal portion coupled to the lateral portion, wherein the longitudinal portion extends in the direction of the radiating strip (See Fig. 1 depicting coupling portion 23c connected to base strip 23a and an “L” shaped strip comprising two portions extending laterally from portion 23c to facilitate connection to radiating strip 23b). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over by Chou (Pub. No.  US 2012/0127048 A1) hereafter referred to as Chou, and further in view of Bit-Babik et al. (Pub. No. US 2012/0026046 A1) hereafter referred to as Bit-Babik.

Regarding claim 7, Chou teaches:
A communication device (See [0011] – antenna module 100 is installed in a portable device to receive/send wireless signals) comprising: 
an antenna (See [0011] – antenna module 100 is installed in a portable device to receive/send wireless signals), but does not specifically teach:
a metallic chassis an antenna housed within the metallic chassis,
However, Bit-Babik teaches:
a metallic chassis an antenna housed within the metallic chassis (See Bit-Babik [0015] – free end of the PIFA is disposed such that the distance between the free end of the PIFA and various metallic components of the radio including the chassis and speaker is maximized),
And, Chou further teaches: 

    PNG
    media_image1.png
    630
    518
    media_image1.png
    Greyscale


a radiating strip, extending longitudinally with respect to the base strip (See [0014] – antenna portion 23 includes two parallel long edges 23a, 23b), 
And, Chou does not specifically teach:
wherein the radiating strip is disposed at a specific distance from surface of the metallic chassis,
However, Bit-Babik teaches:
wherein the radiating strip is disposed at a specific distance from surface of the metallic chassis (See Bit-Babik [0032] – launch pad shown in the figures is designed to maximize the length available for the PIFA 510, 610 while simultaneously maximizing the distance between the high charge point of the PIFA 510, 610 and the various metal components in the radio such as the PCB ground, speaker metal and chassis); and 
And, Chou further teaches: 
a plurality of coupling strips (See Chou Fig. 1 – “L” shaped strip comprising two portions between radiating strip 23b and coupling point 23c), 
wherein each of the coupling strips provides a conducting path between the base strip and the radiating strip (See Chou Fig. 1 – “L” shaped strip comprising two portions between radiating strip 23b and coupling point 23c wherein the “L” shaped strip provides a conducting path between 23b and 23a), 
wherein length of radiating strip is greater than length of the base strip (See [0014] antenna portion 23 includes two parallel long edges 23a, 23b; Also see [Fig. 1] depicting parallel radiating strip next to 23a understood to be 23b, and is depicted greater in length than 23a). 
Chou and Bit-Babik references to create an antenna device comprising a loop antenna within a metal chassis wherein the antenna is located a predetermined distance from the metal chassis.  Motivation to combine the references stems from the desire to keep antenna components free from interference caused by metal.  See also: BitBabik [0027] – Many PIFA designs are typically based on antenna structures not constrained by the limiting conditions similar to those present in the current radios, e.g., small available volume, substantial shielding of the available volume by metal (speaker, chassis, PCB). Thus, as above, design of the antenna is only one part of the solution to the above problems and is inseparable from finding a portion of the communication device relatively free of metal parts and redesigning the surrounding area if necessary. To this end, in one embodiment the flexible structure 300 containing the PIFA 302 was designed to be incorporated in the speaker bracket of the radio and takes into account both frequency of operation and loading of the antenna by the surrounding metal and plastic components of the radio, which, as mentioned above, affects the antenna efficiency.

Regarding claim 10, Chou teaches:
wherein one coupling strip from amongst the plurality of coupling strips extends laterally from the base strip to form a point of contact with the radiating strip (See Fig. 1 depicting coupling portion 23c connected to base strip 23a and an “L” shaped strip comprising two portions extending laterally from portion 23c to facilitate connection to radiating strip 23b). 

Regarding claim 11, Chou teaches:
wherein another coupling strip from amongst the plurality of coupling strips further extends laterally with one end in contact with the base strip (See Fig. 1 – a second coupling strip portion of . 
Allowable Subject Matter
Claims 2-3, 8-9 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA J LINDGREN BALTZELL whose telephone number is (571)272-5918.  The examiner can normally be reached on 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845